Citation Nr: 1134768	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  10-38 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to an effective date earlier than March 19, 2008, for the grant of service connection for multiple sclerosis, to include the question of whether there was clear and unmistakable error (CUE) in a prior rating decision in April 2005 that warrants entitlement to an earlier effective date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1995 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine, which granted service connection for multiple sclerosis with an evaluation of 30 percent, effective March 19, 2008.  The Regional Office in Detroit, Michigan exercised jurisdiction thereafter.  

The Board notes that the appellant has essentially raised the issue of clear and unmistakable error (CUE) in an April 2005 rating decision, which denied entitlement to service connection for multiple sclerosis.  She asserts that she signed a release for medical records indicating that she had a diagnosis of multiple sclerosis prior to the April 2005 rating decision.  She claims she was not notified that the RO had failed to obtain the records.  The RO addressed the issue of CUE in the July 2010 statement of the case.  Hence, the Board is not required to remand for adjudication of the appellant's claim of CUE.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In May 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.



FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to service connection for multiple sclerosis in January 2005, which was denied in an April 2005 rating decision.  The appellant did not appeal this decision, and it became final.  

2.  The appellant filed a claim for service connection for multiple sclerosis on March 19, 2008; service connection has been established from this date.

3.  The appellant failed to establish an error of fact or law in the prior rating decision dated in April 2005 rating decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision which denied service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  There was no clear and unmistakable error (CUE) in the April 2005 rating decision which denied service connection for multiple sclerosis, and the criteria for an effective date prior to March 19, 2008, for the grant of service connection for multiple sclerosis have not been met or approximated.  38 U.S.C.A. §§ 5109A, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

After a careful review of the record, the Board concludes that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal.  The Board observes that the appellant was informed of the relevant law and regulations pertaining to her claim for an earlier effective date in a letter dated in April 2008, which provided notice of how VA determines the effective date.  The July 2010 statement of the case also provided the appellant with the regulations concerning the effective date.  In any event, no VCAA notice is necessary for the earlier effective date (including CUE) claim, as the outcome of this claim depends exclusively on documents which are already contained in the appellant's claims file.  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Accordingly, no notice is required.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).

Duty to Assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records and private treatment records.  Additionally, the claims file contains the appellant's lay statements in support of her claim.  The Board has carefully reviewed her statements and concludes that there has been no identification of further available evidence not already of record.  Additionally, as noted above, the outcome of this claim depends exclusively on documents which are already contained in the appellant's claims file.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With respect to claims of entitlement to service connection, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  See 38 C.F.R. § 3.400(b)(2).

In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105.

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

III.  Analysis

The appellant seeks an earlier effective date for the grant of service connection for multiple sclerosis.  In an April 2005 rating decision, the RO denied service connection for multiple sclerosis.  The RO's decision is accepted as correct in the absence of obvious error or clear and unmistakable error, and the claim may not thereafter be reopened and allowed unless new and material evidence has been presented.  38 U.S.C.A. §§ 5108, 7105(c).  

The appellant received notice of the rating decision in May 2005.  There is no indication the appellant filed a notice of disagreement within one year of the rating decision nor has the appellant claimed that she filed a notice of disagreement.

In February 2009, the appellant filed an application to reopen the claim for entitlement to service connection for multiple sclerosis.  The appellant's claim to reopen was received on March 19, 2008.  In a February 2009 rating decision, the RO granted service connection for multiple sclerosis based on new and material evidence, namely, private treatment records indicating the appellant had a diagnosis of multiple sclerosis within seven years of separation from military service.  The rating decision granted an evaluation of 30 percent effective March 19, 2008, the date of receipt of the appellant's claim.  

The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  Following the unappealed/final denial of service connection for multiple sclerosis by the RO in the decision of April 2005, the effective date for the grant of service connection for the cause of death, based on a claim to reopen, can be no earlier than the date of receipt of the claim to reopen.  

The appellant contends that when she filed her original claim for entitlement to service connection for multiple sclerosis in January 2005, she signed a medical release giving her permission to VA to retrieve any medical documents needed on her behalf.  She stated that she also gave the names of physicians to be contacted on the release.  (See June 2009 notice of disagreement)  The appellant asserted that she was not told that VA had failed to obtain the medical records.  (May 2011 Hearing Transcript at p. 5) 

A review of the claims file indicates that the appellant was sent a VCAA notice letter in February 2005 in response to her January 2005 claim for service connection for multiple sclerosis.  The February 2005 letter requested that the appellant send any treatment records pertinent to her multiple sclerosis condition, especially those which are recent.  Although the appellant has asserted that she provided a signed medical release and the names of physicians treating her for multiple sclerosis, there is no indication in the claims file that the appellant responded to the February 2005 letter.  The April 2005 rating decision specifically noted that "a development letter was sent, but as of this date there has been no reply."  The RO denied entitlement to service connection for multiple sclerosis because the medical evidence of record failed to show that the disability had been diagnosed.  The May 2005 letter notifying her of the April 2005 rating decision specifically informed the appellant that she had one year from the date of the letter to appeal the decision and provided information regarding her appellate rights.

As noted above, the appellant did not file a notice of disagreement with the April 2005 rating decision.  Thus, the April 2005 rating decision became final.  Additionally, the appellant has not contended that she filed a petition to reopen her claim for entitlement to service connection for multiple sclerosis prior to March 2008.  

Although the appellant asserts that she sent the RO a signed medical release form and the names of physicians who treated her for multiple sclerosis, there is no evidence the appellant sent this information.  The first VA Form 21-4142, Authorization and Consent to Release Information to VA, of record is dated in June 2008, following the appellant's January 2008 claim.  Further, even if the RO had received a signed release form from the appellant, the failure to fulfill the duty to assist is not a CUE.  38 C.F.R. § 20.1403(d)(2).  Consequently, the Board does not find CUE in the April 2005 rating decision.  Although the appellant received notice from the RO of the type of evidence she could provide to support her claim, she did not provide information regarding her medical treatment prior to the April 2005 rating decision.  There was no evidence the appellant had a diagnosis of multiple sclerosis in the claims file at the time of the April 2005 rating decision.  Additionally, the Board can find no alternative basis to conclude that the April 2005 rating decision contained CUE.  Thus, the date of receipt of the claim to reopen was the appropriate effective date, and there was no CUE in its assignation.  38 C.F.R. § 3.105(a).

The Board has further considered the appellant's statement that her multiple sclerosis was diagnosed in 2004.  However, the law makes clear that the effective date of service connection is not contingent upon when the appellant was first diagnosed with multiple sclerosis.  Rather, in this case, the proper effective date is the date of recipe of the claim to reopen.  38 C.F.R. § 3.400.

The controlling legal criteria preclude assignment of an earlier effective date for the grant of service connection for multiple sclerosis.  38 U.S.C.A. §§ 5109A, 5110, 7105; 38 C.F.R. §§ 3.105, 3.400.  As the Board is bound by these criteria, the claim for an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than March 19, 2008, for the grant of service connection for multiple sclerosis, to include the question of whether there was CUE in a prior rating decision in April 2005 that warrants entitlement to an earlier effective date, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


